                         IN THE UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF ARKANSAS
                                 HOT SPRINGS DIVISION


CHRISTOPHER R. VAUGHN                                                                  PETITIONER



v.                              Case No. 6:18-cv-06037 RTD-BAB


WENDY KELLY, Director,
Arkansas Department of Correction                                                    RESPONDENT

                                              ORDER


       Before the Court is the Report and Recommendation filed April 24, 2019, by the Honorable

Barry A. Bryant, United States Magistrate Judge for the Western District of Arkansas. (ECF No.

12.) Finding that Plaintiff’s Petition was not timely filed, and that Plaintiff failed to show external

circumstances justifying equitable tolling, Judge Bryant recommends that the Petition be denied

and dismissed as time-barred. No party has filed objections to the Report and Recommendation,

and the time to object has passed. See 28 U.S.C. § 636(b)(1). Upon review, the Court adopts the

Report and Recommendation in toto.

       Accordingly, the Court makes its Order as follows: Plaintiff’s Petition should be and

hereby is DENIED and DISMISSED WITH PREJUDICE.                         It is further ordered that no

Certificate of Appealability shall issue in this matter.

        IT IS SO ORDERED, this 21st day of May 2019.


                                                /s/Robert T. Dawson
                                               ROBERT T. DAWSON
                                               SENIOR U.S. DISTRICT JUDGE
